UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 19, 2015 BANC OF CALIFORNIA, INC. (Exact name of Registrant as specified in its Charter) Maryland 001-35522 04-3639825 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 18500 Von Karman Avenue, Suite 1100, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (855) 361-2262 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 19, 2015, Banc of California, Inc. announced that its Board of Directors has declared a quarterly dividend payment on its Series C Preferred Stock (NYSE: BANC PRC), representing an annualized yield of 8% on the liquidation preference amount for outstanding shares. The dividend will be payable on March 16, 2015 to record holders as of March 2, 2015 of depositary shares relating to the underlying Series C Preferred Stock. A copy of the press release is attached hereto as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANC OF CALIFORNIA, INC. Date: February 19, 2015 By: /s/ Ronald J. Nicolas, Jr. Ronald J. Nicolas, Jr. Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description EX-99.1 Press Release of Banc of California, Inc., dated February 19, 2015.
